Citation Nr: 1228985	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  11-15 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Service connection for tinnitus.  

3.  Service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to December 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to service connection for tinnitus and found that new and material evidence had not been received to reopen a claim for service connection for bilateral hearing loss and a low back disability.

Generally, where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

However, under the provisions of 38 C.F.R. § 3.156(c) (2011), when VA receives for the first time relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  

It appears that service department records were received in June 2010 and associated with the claims file since the last final adjudication of the claim.  However, the records were service personnel records which are relevant only to the Veteran's claim for service connection for a low back disability.  The records described the types of physical activities in which she engaged during service and did not include any evidence regarding whether the Veteran had a current bilateral hearing loss disability during service or since she filed her claim for compensation.  The records do not demonstrate noise exposure and, regardless, her exposure to acoustic trauma was not at issue in the previous denial of benefits for hearing loss.    

Therefore, the Board will consider the issue of service connection for a low back disability without the need for consideration of new and material evidence.  The Board must still make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.

The Veteran provided testimony during a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2012.  A transcript is of record.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2004, service connection for bilateral hearing loss was denied in an unappealed rating decision; no notice of disagreement or evidence was received within one year of that decision.  

2.  Evidence received more than one year after the September 2004 rating decision is cumulative or redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  Tinnitus was incurred as a result of acoustic trauma during service and has continued since.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the September 2004 rating decision is not new and material or sufficient to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In terms of the claim for service connection for tinnitus, given the Board's favorable decision in the appeal, further assistance is not necessary to aid the Veteran in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001) (the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Regarding the claim to reopen service connection for a low back disability, the Court has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided with notice that complies with Kent in a May 2010 VCAA letter issued prior to the initial adjudication of the claim.  

The May 2010 letter also notified the Veteran of the evidence needed to substantiate her claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  She was informed that VA provided ratings based on the rating schedule and was given examples of the evidence she could submit.

The Veteran has substantiated her status as a veteran.  She was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the May 2010 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her  claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her  claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records as well as VA and private medical records, which have been associated with the Veteran's physical or the Virtual VA claims file.  

For a finally-denied claim, VA is not required under the VCAA to provide a medical examination unless the claim is first reopened upon receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  Nevertheless, the Veteran was provided a proper VA examination in March 2011 in conjunction with her claim to reopen service connection for bilateral hearing loss.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2012 hearing, the issues on appeal were identified.  The Veteran was asked to describe her current symptoms and her course of treatment for each claimed disability.  She specifically stated that she has never been diagnosed with a hearing loss disability.  

For the reasons set forth above, the Board finds that it has complied with the VCAA's notification and assistance requirements and has fulfilled its duty under Bryant.  


Claim to Reopen-Bilateral Hearing Loss

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002).

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for bilateral hearing loss was denied in a September 2004 rating decision on the basis that the evidence did not demonstrate a current bilateral hearing loss disability under VA regulations or such a disability in service.  The Veteran did not submit a notice of disagreement within one year; nor was any additional, relevant evidence received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. 38 U.S.C.A. §§ 7104(b), 7105(c); 
38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).

The evidence of record at the time of the September 2004 decision included the Veteran's service medical records, which showed that the Veteran's hearing acuity was within normal limits and did not qualify as a disability for VA compensation purposes.  The RO determined that the evidence did not establish the existence of current bilateral hearing loss as required for service connection at the time of the claim or during service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).
The subsequently received evidence includes two audiograms, one by a private audiologist in April 2010 and one by a VA examiner in March 2011.  Each examination demonstrated auditory thresholds which were 15 decibels or less bilaterally from 500 hertz up to 4000 hertz and revealed speech recognition scores using the Maryland CNC Test of 96 percent or higher.  

The Veteran testified during the June 2012 Board hearing that she thought that she had begun to notice some hearing difficulty during service and had always thought since service that her hearing was diminished.  However, she acknowledged that her hearing was within normal limits during service and that both the private and VA audiologists who had evaluated her hearing since she filed the current claim had found her hearing to be within normal limits and not qualifying for a hearing loss disability for VA compensation purposes.  

The new evidence fails to show that the Veteran has had a qualifying bilateral hearing loss disability at any time during this appeal or during service, which was the basis for the prior denial.  It does not raise a reasonable possibility of substantiating the claim and would not trigger VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  Therefore, the new evidence does not raise a reasonable possibility of substantiating the claim.  As such, the evidence is not material and the claim to reopen must be denied.


Service Connection-Tinnitus

The appellant contends that she incurred tinnitus from noise from the planes she serviced while on active duty.  Her service personnel records demonstrated that she trained as a plane captain.  

Service treatment records are negative for treatment or diagnosis of tinnitus.  However, the appellant is competent to report her in-service acoustic trauma and her report is consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (2011).  Her statements regarding the in-service acoustic trauma are not contradicted, and are presumed to be credible.  

Bilateral intermittent tinnitus was diagnosed by a private audiologist in April 2010 based on the Veteran's subjective complaints of ringing in her ears.  During a March 2011 VA audiology examination, the Veteran reported constant bilateral tinnitus, and, although she stated that the ringing began after she left the military, she felt that the symptoms were due to the in-service noise exposure.  

During the June 2012 Board hearing, she reported the continued presence of tinnitus and stated that the symptoms began during service as a result of her work around aircraft.  

The Federal Circuit has held that lay evidence can be competent and sufficient to establish a diagnosis of a condition and when such symptoms began when a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").    

Ringing in the ears are symptoms that a lay person could observe.  The appellant is competent to report current symptoms of her tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

She has consistently reported the connection between the in-service noise exposure and tinnitus.  Although she reported once to a VA examiner that she noticed the tinnitus after service, she later explained during the Board hearing that her symptoms began following noise exposure during service.  

While the negative evidence of complaints or treatment of tinnitus in service treatment records and the lack of contemporaneous evidence in the years after service provide some evidence against the claim; the evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection is granted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having not been received, the claim for entitlement to service connection for bilateral hearing loss is not reopened and the appeal is denied.

Service connection for tinnitus is granted.  


REMAND

Service treatment records demonstrate that mild scoliosis was demonstrated upon the Veteran's enlistment examination in June 1999.  Throughout service, she was treated multiple times for low and mid-back pain, paraspinal muscle tenderness, lumbago, and right rotator cuff strain.  The service treatment records demonstrate that her back symptoms were often attributed to scoliosis; however, the Veteran also reported pain from heavy lifting, including one injury in September 2000 where she was lifting a heavy object over her right shoulder.  Service personnel records confirm that the Veteran served as a plane captain, which required heavy lifting.  She also testified to this during the Board hearing.  

In an April 2010 letter, the Veteran's private chiropractor, Dr. R.N., opined after a review of the service treatment records that, although she may have possessed the underlying skeletal abnormalities, the current state of injury had escalated and/or was exacerbated due to stress and increased physical activity associated with military duties described in her case history.  Dr. R.N. did not provide a rationale for this opinion.  The probative value of a medical opinion depends on its review of the medical history and whether there is a factually accurate rationale for the opinions provided.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

A VA opinion was obtained in March 2011; the Veteran was not present for the examination.  The VA doctor stated that based upon review of the medical records and a review of the medical literature, the Veteran's current low back condition with congenital/developmental scoliosis that was present on entry to service was less likely than not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service or within one year of discharge, including the lifting event referenced in September 2000 and her other complaints of back pain.  Rather, her disability was at least as likely as not a result of the congenital/developmental scoliosis that was present on entry to service, events since discharge from service, and the risk of back pain in the general population.  Finally, the examiner stated that the natural progression of scoliosis that was present on entry to service was not altered or worsened by any event or condition that occurred or was expressed during service.    

The VA examiner noted the April 2010 private chiropractor's positive etiology opinion, but did not discuss it or its relation to the examiner's negative opinion.  The examiner also noted a February 2010 treatment record where the Veteran was examined to establish care within the VA system.  The VA examiner stated that the Veteran reported no current pain, no current care, and medication limited to Aleve.  However, a review of that record does not demonstrate that the Veteran denied current pain and reveals instead an assessment of arthralgia.  

In addition, the examination report does not include a rationale for the opinions provided and did not discuss the.  Rather, the VA examiner inserted multiple excerpts from medical treatises or sources discussing back-related diagnoses and etiologies without explaining their application to the Veteran's disability picture.  
The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Therefore, the VA opinion obtained in this case is inadequate.  

Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Therefore, a new VA opinion must be obtained following a thorough examination of the Veteran.  

Furthermore, while the private chiropractor's opinion suggests a nexus; it is too lacking in specificity or rationale to support a decision on the merits.  The private physician should also have an opportunity to provide a rationale for the opinion.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (holding that clarification from a private medical examiner must be sought when an examination report is unclear or insufficient and the missing information is relevant, factual, and objective).  

Finally, it appears that the Veteran may have received VA treatment during this claim, as she was examined in February 2010 to establish medical care within the VA system.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  

2.  Request that Dr. R.N. provide a rationale for the opinion provided in the April 2010 letter that takes into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms. 

3.  Once the above development has been completed, if service connection for a back disability cannot be granted, afford the Veteran a VA spine examination with a qualified physician to determine whether any current back disability is related to military service or, if any disability pre-existed service, whether it was permanently aggravated during active duty.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should also determine whether any current back disability existed prior to service and if so, whether the disability underwent an increase in underlying disability during service.
The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.

5.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise her that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


